Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 23, 2013

                                    No. 04-13-00645-CV

                                       Raul GALAZ,
                                         Appellant

                                             v.

  CHASE BANK USA, N.A., and Vion Holdings LLC Assignee of Chase Bank USA, N.A.,
                                  Appellees

                  From the County Court at Law No. 2, Bexar County, Texas
                                  Trial Court No. 369246
                          Honorable Jason Pulliam, Judge Presiding

                                          ORDER

       In accordance with this court’s opinion of this date, the appeal is DISMISSED FOR WANT
OF JURISDICTION. It is ORDERED that Appellees recover costs of court for this appeal from
Appellant.

       It is so ORDERED on October 23, 2013.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2013.

                                              _____________________________
                                              Keith E. Hottle, Clerk